DETAILED ACTION
This Office Action is in response to Application filed on 14 January 2022.
Claims 1-20 are pending. The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 8, 9, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 8, 12, 13, 14, and 18 of U.S. Patent No. 11,249,867. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 6, 7, 8, 12, 13, 14, and 18 of ‘867 contain every element of claims 1, 2, 8, 9, 15, and 16 of the instant application and as such anticipate claims 1, 2, 8, 9, 15, and 16 of the instant application.
	Claim 1 of the instant application maps to claims 1, 2, and 6 of ‘867.
	Claim 2 of the instant application maps to claims 1, 2, and 6 of ‘867.
Claim 8 of the instant application maps to claims 7, 8, and 12 of ‘867.
Claim 9 of the instant application maps to claims 7, 8, and 12 of ‘867.
Claim 15 of the instant application maps to claims 13, 14, and 18 of ‘867.
Claim 16 of the instant application maps to claims 13, 14, and 18 of ‘867.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Allowable Subject Matter
Claims 3-7, 10-14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable, over the prior art, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if no new double patenting issues arise from the new claims.
It is suggested to file a Terminal Disclaimer to overcome the Double Patenting rejections of the independent claims.
Concerning claims 1-7, the prior art does not teach “based on the retrieved health check status transmitting, by the at least one computer processor, a read request to read data from the first instance of the data repository of the first computing target resource; and in response to the API encountering an error when reading the data: determining, by the at least one computer processor, the read request has a status of not failed; and in response to the determination, sending, by the at least one computer processor, a duplicate read request to the second instance of the data repository of the second computing resource target” in conjunction with the other limitations of the claim.  Therefore claims 1-7 would be allowable over the prior art and would be considered allowable if the above double patenting rejection is also overcome.

Concerning claims 8-14, the prior art does not teach “based on the retrieved health check status transmit a read request to read data from the first instance of the data repository of the first computing target resource; and in response to the API encountering an error when reading the data: determine the read request has a status of not failed; and in response to the determination, send a duplicate read request to the second instance of the data repository of the second computing resource target” in conjunction with the other limitations of the claim.  Therefore claims 8-14 would be allowable over the prior art and would be considered allowable if the above double patenting rejection is also overcome.

Concerning claims 15-20, the prior art does not teach “based on the retrieved health check status transmit a read request to read data from the first instance of the data repository of the first computing target resource; and in response to the API encountering an error when reading the data: determine the read request has a status of not failed; and in response to the determination, send a duplicate read request to the second instance of the data repository of the second computing resource target” in conjunction with the other limitations of the claim.  Therefore claims 15-20 would be allowable over the prior art and would be considered allowable if the above double patenting rejection is also overcome.

U.S. Patent App. Pub. 2017/0286518 to Horowitz discloses a similar concept.  Horowitz discloses a method of managing a cloud hosted database service (See paragraph 0013). Horowitz discloses a processor and primary node with primary database and secondary node with secondary database (See paragraph 0009 and 0013). Horowitz discloses the primary node and secondary node are a replica set (See paragraph 0009). Horowitz discloses an API that has analytics that includes performance metrics (See paragraph 0009 and 0108). Horowitz discloses the performance metrics includes primary live status and network operations (see paragraph 0009). Horowitz discloses resource utilization monitoring occurring periodically (See paragraph 0242). Horowitz discloses administrator alerting concerning storage issues (See paragraph 0245 and 0247). Horowitz discloses health determined between primary and secondary nodes (See paragraph 0142). Horowitz discloses determining the primary is lost and failover occurs (See paragraph 0136).
However, Horowitz does not disclose based on the retrieved health check status transmitting, by the at least one computer processor, a read request to read data from the first instance of the data repository of the first computing target resource; and in response to the API encountering an error when reading the data: determining, by the at least one computer processor, the read request has a status of not failed; and in response to the determination, sending, by the at least one computer processor, a duplicate read request to the second instance of the data repository of the second computing resource target

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 9,219,639 to Jain et al.
- Automated alert management monitoring computing resources of system
	U.S. Patent App. Pub. 2022/0156164 to Gunjikar et al.
	- Managing cloud resources with replicated volumes and detecting failure
	U.S. Patent App. Pub. 2011/0099420 to MacDonald McAlister et al.
	- Failover and recovery for replicated data instances

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        November 4, 2022